Name: 2003/165/EC: Council Decision of 18 February 2003 concerning the establishment of the Financial Services Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  free movement of capital
 Date Published: 2003-03-12

 Avis juridique important|32003D01652003/165/EC: Council Decision of 18 February 2003 concerning the establishment of the Financial Services Committee Official Journal L 067 , 12/03/2003 P. 0017 - 0017Council Decisionof 18 February 2003concerning the establishment of the Financial Services Committee(2003/165/EC)THE COUNCIL OF THE EUROPEAN UNION,1. RECALLS that the Council in its conclusions of 3 December 2002 stated its willingness to take a decision on the establishment of a new committee with the purpose of providing advice and oversight for the Council and the Commission on a range of financial market issues;2. accordingly ESTABLISHES the Financial Services Committee (hereinafter called the "Committee"), with the following tasks:- to provide for cross-sectoral strategic reflection, separate from the legislative process,- to help to define the medium- and long-term strategy for financial services issues,- to consider sensitive short-term issues,- to assess progress and implementation,- to provide political advice and oversight on both internal issues (e.g. single market, including implementation of the Financial Services action plan) and external issues (e.g. WTO);3. AGREES the following as for the composition, the chairmanship and the functioning of the Committee:- the Commission and each member of the Council shall appoint one high-level representative and one alternate to the Committee; a representative of the European Central Bank and the Chairs of the relevant Community committees of regulators will have observer status,- the Committee shall have one Chair and one Vice-Chair which it shall appoint from among the representatives of the Member States; the Chair and the Vice-Chair shall serve for two years; the first Chair shall be appointed by the Economic and Financial Committee,- the Member State whose representative is appointed Chairman shall have one additional representative on the Committee for the Chairman's period of office,- the Chairman and Vice-Chair, together with the representative from the Commission, the representative from the Member State holding the Presidency of the Council for the duration of its office, a representative of the General Secretariat of the Council and a representative from the Secretariat of the Economic and Financial Committee shall cooperate closely with a view to facilitating the work of the Committee,- the Committee shall report to the Economic and Financial Committee in order to prepare advice to the Council (Ecofin), taking into account the established role of Coreper,- the Chairman of the Committee shall be available for a regular exchange of views on strategic developments related to financial markets with the Committee on Economic and Monetary Affairs of the European Parliament,- the Committee shall adopt its own Rules of Procedure in accordance with the Council's Rules of Procedure,- the secretariat shall be provided by the General Secretariat of the Council;4. NOTES that the Committee's activities will be without prejudice to the Commission's right of initiative;5. DECIDES to review this Decision in the second half of 2004.Done at Brussels, 18 February 2003.For the CouncilThe PresidentN. Christodoulakis